ORDER

Robert E. Keenan, proceeding pro se, appeals a district court judgment entered against him in his civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary relief, Keenan sued two deputies (Parker and Lamantia) and two sergeants (Turner and Kelley) employed by the Jefferson County, Ohio, Sheriffs Department. Keenan asserted in his complaint that: 1) the defendants arrested him without probable cause; 2) the defendants used excessive force against him; and 3) Turner and Kelley failed to properly supervise Parker and Lamantia. Keenan also asserted supplemental state law claims. After the parties conducted discovery, the case proceeded to trial and the jury entered a verdict in favor of the defendants on all claims.
Keenan’s brief is construed as raising a claim of ineffective assistance of counsel.
In his brief, Keenan essentially argues that counsel rendered ineffective assistance by not calling more witnesses at trial, by not introducing a tape of a telephone conversation, and by not presenting other facts on Keenan’s behalf.
The claim lacks merit. It is well-settled that there is no constitutional or statutory right to effective assistance of counsel in a civil case. See, e.g., Friedman v. Arizona, 912 F.2d 328, 333 (9th Cir.1990); Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.*3871988). Thus, litigants in a civil proceeding may not attack an adverse judgment on the grounds of ineffective assistance of trial counsel. Friedman, 912 F.2d at 333. Instead, the appropriate remedy is a malpractice action against the attorney. Glick, 855 F.2d at 541.
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.